                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHAMUS WRIGHT, SR.,
and KENTOINE PENMAN,

               Plaintiffs,

v.                                                                  No. 2:18-cv-01126-WJ-KRS

HOBBS POLICE DEPARTMENT OFFICERS
KEVIN MARTINEZ, RUBEN GASTELUM,
and JUAN JAIMES,

               Defendants.


                   ORDER ADOPTING JOINT STATUS REPORT AND
                        PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on January 28, 2019 the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan (Doc. 10), and adopted it as modified

on the record and set forth in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
